Citation Nr: 1125390	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  09-45 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic skin disability.

2.  Entitlement to service connection or chronic right big toe disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew Mack





INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the United States Marine Corps Reserve from December 1974 to May 1975.  The record reflects that the appellant also had service from January 1977 to December 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2011, the appellant and his wife testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant maintains that, during his period of ACDUTRA from December 1974 to May 1975, he injured his right big toe while training on an obstacle course, and that this injury has resulted in a current right big toe disability.  The appellant further maintains that he received a shot of penicillin during the same period of ACDUTRA, and that this has resulted in a current skin disability.

During the March 2011 hearing, the appellant testified that he received treatment for his right foot and skin at the VA Medical Center (VAMC) in Durham.  He testified that X-rays taken at the Durham VAMC sometime between 2008 and 2010 revealed a hairline fracture of the big toe.  He further testified that that his treating VA physician had told him that he had injured his foot, and that he was prescribed a special foot brace to keep his right toe straight.  

The most recent VA treatment records associated with the claims file and considered by the RO in adjudicating the Veteran's claims are dated June 19, 2008.  These records indicate a VA podiatrist's diagnosis of onychomycosis of the right hallux nail, and that an X-ray of the right hallux was planned.  However, no further treatment records, including any records of a right foot X-ray, have been associated with the claims file.  

Also, at the time of his March 2011 Board hearing, the appellant submitted a July 2010 VA dermatology clinic treatment note from the Durham VAMC relating to his claimed skin condition.  This note indicates that the appellant reported first having skin problems after receiving an injection of medication in the military.

Thus, the record reflects that there are outstanding VA medical records which may be pertinent to the claims on appeal.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any records of treatment for the appellant's claimed chronic skin disability and chronic right big toe disability, since June 19, 2008, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Additionally, as additional medical evidence regarding the appellant's claimed skin disability was received after the matter on appeal had most recently been certified to the Board, and the appellant did not submit a waiver of initial RO consideration of such evidence, it must be referred to the RO.  See 38 C.F.R. § 20.1304(c).

As a final matter, while the record reflects that the appellant served on ACDUTRA from December 1974 to May 1975, it is unclear as to whether his service from January 1977 to December 1977 was ACDUTRA or active duty service.  Thus, on remand, the RO should clarify the nature of the appellant's service during that period of time.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should clarify whether the appellant's service from January 1977 to December 1977 was ACDUTRA or active duty service.  

2.  The RO or AMC should obtain from the Durham VAMC all outstanding pertinent records of evaluation and/or treatment of the appellant's claimed chronic skin disability and chronic right big toe disability, dated from June 19, 2008, to the present, to include any X-ray reports relating to the right foot or right big toe.  The RO or AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  After completing any additional development deemed necessary, the RO or AMC should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review, to include the July 2010 VA dermatology clinic treatment note.  If the benefits requested on appeal are not granted to the appellant's satisfaction, the appellant should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


